Filed 4/8/22 In re M.R. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re M.R., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E077265

          Plaintiff and Respondent,                                      (Super.Ct.No. J279746)

 v.                                                                      OPINION

 M.P.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

         Cristina Gabrielidis, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Steven O’Neill, Interim County Counsel, and Svetlana Kauper, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
                                       INTRODUCTION

       Appellant M.P. (father) appeals from a juvenile court’s order terminating visits

with his daughter, M.R. (the child). He argues the evidence was insufficient to support

the court’s finding that visits with him were detrimental. We affirm.

                         FACTUAL AND PROCEDURAL HISTORY

       On February 13, 2019, the San Bernardino County Children and Family Services

(CFS) filed a Welfare and Institutions Code1 section 300 petition on behalf of the child,

who was 23 months old at the time. The petition alleged that the child came within the

provisions of section 300, subdivisions (b) (failure to protect) and (j) (abuse of sibling).

The petition included the allegations that the child’s mother, M.C. (mother),2 had a

substance abuse problem, a criminal history, a history of mental health symptoms, and

that she engaged in domestic violence in front of the child, used inappropriate discipline,

and abused the child’s sibling. The petition alleged that father knew or reasonably should

have known about mother’s issues, and his ability to provide and care for the child was in

question.

       The social worker filed a detention report and stated that CFS received a referral

alleging general neglect, and physical and emotional abuse of the child and her siblings.3




       1 All further statutory references will be to the Welfare and Institutions Code
section unless otherwise indicated.

       2    Mother is not a party to this appeal.

       3    The child’s siblings are not subjects of this appeal.
                                                2
The referral alleged, in part, that mother was in and out of the home abusing drugs, that

her boyfriend threatened to kill her and the maternal grandmother, and that mother

grabbed the child and body-slammed her onto the couch and dragged her on the floor.

       The court held a detention hearing on February 14, 2019, and detained the child in

foster care. It ordered supervised visits once a week.

       Jurisdiction/Disposition

       The social worker filed a jurisdiction/disposition report on March 6, 2019, and

recommended that the court sustain the petition, remove the child from the custody of

father and mother (the parents), and provide reunification services to both parents.

Mother and father were not married but dated on and off for two years. The social

worker interviewed father, who said he may or may not be the child’s father, since

mother said another man might be the father. Father stated that he did not sign the child’s

birth certificate. Nevertheless, he now held the child out as his own and provided items

such as diapers and wipes, when mother requested them. Father stated that he was never

alone with the child, as others were always present. He reported that he has not cared for

a small child, and the social worker confirmed that he needed guidance in changing the

child’s diaper and in interacting with her.

       On March 7, 2019, both parents filed a waiver of rights form stating that they were

submitting on the allegations in the petition. The court held a jurisdiction/disposition

hearing that day and sustained the petition. The court authorized father to have

unsupervised visits with the child, as appropriate. It set the matter contested on behalf of

mother and continued the matter for a contested disposition hearing.

                                              3
          The court held a contested disposition hearing on April 16, 2019, and mother

named another potential father of the child. The court continued the hearing so the matter

could be investigated.

          On April 17, 2019, the social worker filed additional information for the court and

reported that father was enrolled in a parenting course and was having weekly supervised

visits. Father said he previously agreed to have visits with mother so he could give her a

ride. However, he now wanted to have visits with the child alone. CFS was concerned

with father having unsupervised visits with the child and wanted to wait until he could

demonstrate his ability to independently care for her daily needs and show that he was a

protective parent.

          On June 10, 2019, the court declared the child a dependent of the court and

removed her from the parents’ custody. The court found father to be a presumed father

and ordered reunification services for him and mother.4 Father’s case plan required him

to participate in a parenting education program, and the court amended the plan to

include Parent Child Interaction Therapy (PCIT). It also ordered supervised visits once a

week and authorized unsupervised visits once a week, as well as overnight visits and

weekends, when appropriate.




          4   The court found the other potential father named by mother to be an alleged
father.
                                                4
       Six-month Status Review

       The social worker filed a six-month status review report on December 4, 2019,

and reported that father completed his parenting class and was currently attending PCIT

with the child.

       As to visits, the social worker reported that father was consistently visiting;

however, the quality of the visits was lacking. The caregivers, who supervised the visits,

reported that he did not engage in conversation with the child and did not check that her

basic needs were met (e.g., he did not check for wet diapers or bring snacks to the visits).

Father would also spend a lot of time on his phone during the visits. The child reportedly

showed familiarity with him but did not seek him for comfort.

       The social worker reported that the child had a limited vocabulary that was

improving. The foster mother stated that the child would have tantrums where she got

very angry and would throw things. The tantrums were mostly triggered when she did

not get what she wanted. The child was being treated with therapy for tantrums and

delayed speech. She was also receiving therapy in the home to address night terrors that

caused her to wake up at night crying.

       The court held a six-month review hearing on December 10, 2019, and continued

father’s services. The court granted CFS authority to allow him unsupervised visits upon

his completion of PCIT.

       On January 30, 2020, the court had a non-appearance review hearing. The minute

order stated that open case investigations received a referral on January 9, 2020, alleging

the child was sexually abused by an unknown perpetrator. The minute order noted that

                                              5
when the child was first placed in March 2019, the caregiver noticed vaginal

abnormalities and took her to a pediatrician. The pediatrician observed abnormalities and

referred her to a specialist, but she did not see one due to insurance issues. Thus, CFS

recommended and the court authorized the Children’s Assessment Center (CAC) to

perform a medical exam of the child. Based on the examination, the referral was deemed

unfounded.

        Twelve-month Status Review

        The social worker filed a 12-month status review report on May 8, 2020, and

recommended that father’s services be continued. He continued to have consistent visits

with the child, and the quality of the visits had improved. The social worker observed

that his interactions were appropriate and advised the caregiver to allow him to provide

all the care for the child during visits. Nonetheless, the caregiver continually intervened

in the care of the child. Consequently, father was not able to fully display his parenting

skills. Thus, the social worker recommended unsupervised visits for 6 hours, once a

week.

        On May 15, 2020, the court continued father’s services and ordered visitation

between him and the child to be unsupervised, once a week for six hours, and it granted

CFS authority to increase his visits to overnights and weekends.

        Eighteen-month Status Review

        The social worker filed an 18-month status review report on September 24, 2020,

and recommended that the child be returned to father’s custody under a plan of family

maintenance. Visits with father were consistent and appropriate, and the social worker

                                             6
had increased the visits to 10 hours of unsupervised time. The social worker opined that

father had gained some benefit from the services he completed, but needed the experience

of being responsible for the day-to-day care of the child to tell if he was able to parent the

child effectively.

       Subsequently, at the hearing on October 7, 2020, county counsel advised the court

of a sexual abuse allegation of the child by father and requested time to investigate the

referral. The court continued the matter and reverted visits to being supervised, once a

week for two hours.

       Section 342 Petition

       On December 21, 2020, the social worker filed a section 342 petition, alleging that

the child came within the provision of section 300, subdivisions (b) (failure to protect)

and (d) (sexual abuse). The petition alleged that, on or about September 25, 2020, the

child disclosed that father sexually abused her.

       In a detention report, the social worker reported that she spoke with the child on

October 14, 2020, and the child said she liked her visits with father and there was nothing

that scared or hurt her. However, the child then said he “touched my private part.” She

said it happened in the bathroom “a lot of times” and he touched her with his fingers.

The child was able to identify her private parts by pointing to them. When the social

worker asked if father was helping her in the bathroom, she said “no.” The child did not

identify anyone else touching her inappropriately. The social worker noted there were

sentences the child spoke that neither she nor anyone else in the home was able to

understand.

                                              7
       The social worker reported that the child’s foster mother was worried that the

child was still having contact with her father, even though she did not want to visit him.

The foster mother said the child cried and had to be convinced to go to visits. She also

said that, prior to the sexual abuse disclosure, she found the child putting stuffed animals

and also a toy flute in her vagina and rubbing her private parts on them. The foster

mother was advised by the child’s therapist and others that this may be “normal play or

self-exploration.” However, when the child disclosed that father touched her, the foster

mother became more concerned. The foster mother said other things, like the child acting

out after her visits, made her worry.

       On November 13, 2020, the child had a forensic medical exam at the CAC. The

results of the anal/genital exam were normal, which meant the examiner could “neither

confirm nor negate sexual abuse.”

       On November 19, 2020, the social worker spoke with father, and he denied the

allegations. Father’s response was, “I knew from the beginning that [the foster parents]

were going to set me up, so I always stayed away from anything that involved me being

in the bathroom.” He reported that he never helped the child wipe “down there” and was

never present in the bathroom when she needed to go. He said, “I knew this was going to

happen, they don’t like me, they are racist they are trying to frame me.” Father was

adamant that the foster mother was coaching the child and said she “just wants to keep

my daughter for the money.” Father denied the child ever acted out sexually or played

inappropriately with her stuffed animals. When the social worker asked him how he felt



                                             8
about taking a lie detector test, father said, “No I will never do that, I know those things

are set up for people to flunk them.”

       On December 9, 2020, the child went to the CAC for a forensic interview, which

the social worker and a detective observed. The child was playful and interacted well,

and the interviewer noted that she was verbal for her age but was still developing her

verbal skills. The child initially denied any touching, but later disclosed that “her friend

[father]” touched her with his finger, and she pointed to “the part where pee pee comes

from.” The child said it happened in the bathroom and on the couch, and that it happened

“a lot.” She stated, “It felt so bad.” She also said she did not like visits with father.

Furthermore, the child told the interviewer that no one helped her go to the restroom at

father’s house, but her sister helped her go to the bathroom at her foster home.

       On December 16, 2020, the social worker spoke with the babysitter for the foster

mother. The babysitter reported that during a normal bedtime routine, which consisted of

using the restroom and changing into pajamas, the child would not allow her to help her

clean up after using the restroom. The child said, “It hurts.” The babysitter asked why.it

was hurting her and if someone hurt her. The child said father hurt her and then

proceeded to show her how. The child took her finger and put it by her vagina and began

moving side to side. The babysitter noted that the child had visited father the day prior to

making this disclosure.

       On December 16, 2020, the social worker spoke to father regarding the outcome

of the CAC medical and forensic interview. Father was upset and repeated multiple

times that the child was being coached by the foster mother. The social worker informed

                                               9
him that the child was asked during the forensic interview if anyone told her what to say,

and the child said “no.”

       On December 22, 2020, the court held a detention hearing and changed father’s

visits to supervised, based on the new allegations. It then set the matter for a

jurisdiction/disposition hearing.

       Jurisdiction/Disposition

       The social worker filed a jurisdiction/disposition report on January 15, 2021, and

recommended that the court sustain the petition, not provide reunification services to

father or mother, and set a section 366.26 hearing with adoption as the permanent plan.

The social worker reported that the child had consistently disclosed the same details of

the sexual abuse multiple times, over a period of time. Father continued to deny the

allegations. Based on the social worker’s experience and training, she opined that the

likelihood of a child that age maintaining such detail, without having experienced abuse,

was low. In addition, the social worker observed that the child referred to father only as a

friend. She further noted that the child expressed to both her and the caregiver that she

did not want to attend visits with father.

       The court held a hearing on January 19, 2021. It found the allegations true and

sustained the section 342 petition.

       The court held a combined contested section 366.22 hearing and contested

disposition on the supplemental petition on February 18, 2021. County counsel informed

the court that father no longer thought he was the child’s biological father, and he was

willing to “walk away.” She argued that, while father had participated in his services, he

                                             10
did not benefit from them, since he sexually abused the child during his visits.

Furthermore, father was out of time, since they were at the 18-month hearing. Thus,

county counsel asked the court to terminate his services and set a section 366.26 hearing.

Father asked the court to return the child to him on family maintenance. The court noted

that it had previously found the sexual abuse allegations true. It then found that return of

the child to father’s custody would be detrimental to the child’s well-being. The court

terminated reunification services and set a section 366. 26 hearing. It also ordered

visitation to be once a month, supervised.

       Section 366.26

       The social worker filed a section 366.26 report on June 3, 2021. She reported that

father was having visits at the CFS office and his interactions and engagement with the

child were appropriate. However, at the March 25, 2021 visit, while awaiting father’s

arrival, the child told the social worker she did not want to visit. When asked why, she

said because he touched her. The social worker advised the child that she would be there

throughout the visit to ensure she was safe, and the child smiled and agreed to visit.

When the child initially saw father, she took a step back and said, “Don’t touch me.” The

social worker indicated the child had not seen father in some time, and the child’s

therapist had identified that statement as a tool the child could use if she felt

uncomfortable. The social worker reported that the child was timid throughout the visit

and took some time to warm up to father.

       The social worker further reported that the child looked outside the window

throughout the entire visit on April 29, 2021. The child also had an attitude, as evidenced

                                              11
by her being uncooperative with father, defying rules, and not listening. Further, she was

not interested in activities with him, and she threw items on the floor on purpose. Fifteen

minutes before the visit was to end, the child said she wanted to go home.

       The social worker reported that the child lost interest easily at visits and was hard

to engage, and she appeared to be conflicted with regard to wanting to engage with father

at visits. The social worker noted that the child continued to be consistent in her

disclosure regarding the sexual abuse. Furthermore, despite her young age, the child was

able to articulate her wants and needs, and she expressed verbally and with her body

language that she did not want to participate in visitation. Thus, the social worker

recommended that visitation with father be deemed detrimental to the child’s well-being,

due to the ongoing trauma of exposure to him.

       The social worker spoke with the child’s assigned therapists, and they reported

that the child continually stated she did not want to have visits with father, and she cried

about visits and questioned why she had to attend. The social worker asked for a report

regarding behaviors identified in therapy. The child’s current assigned therapist

submitted a report dated May 20, 2021. As to the child’s presenting issues, the report

stated: “Client is experiencing significant deterioration to overall functioning following

reports of abuse by alleged father. The client appears to be triggered due to continued

exposure to trauma when visiting with alleged father. Client is withdrawing from others

when experiencing anger and sadness as she questions and cries about her continued

visitations with the alleged father. Client has a loss of pleasure in things she once

enjoyed due to constant feelings of being ignored when asking for visits to stop. The

                                             12
client is tearful, has been having incidents of enuresis, recent night terrors, sleep walking,

trouble concentrating, and wringing fingers and hands.” The therapist opined that the

child could attain the therapeutic goals by discontinuing visitation, and consistently

implementing strategies and skills, with additional family support.

       On June 17, 2021, the social worker recommended that father’s reunification

services be terminated and that the permanent plan be changed from adoption to legal

guardianship with the current caregivers.

       The parties stipulated to a waiver of their appearances at the section 366.26

hearing, and the court proceeded to find that visits with father were detrimental, in that

they were harmful to the child’s emotional and physical well-being. The court continued

the hearing to finalize the legal guardianship paperwork.

                                       DISCUSSION

    The Evidence Was Sufficient to Support the Court’s Finding That Visitation Was

                                         Detrimental

       Father argues there was insufficient evidence that continued visitation, particularly

supervised visitation, was detrimental to the child; thus, the court erred when it

terminated his visits. We disagree.

       A. Relevant Law

       During the reunification period, the focus of the proceedings is on trying to reunify

parents with their children, and denial of visitation during this period is governed by

section 362.1, subdivision (a)(1)(B), which provides that a visitation order shall not

jeopardize a child’s safety. (In re D.B. (2013) 217 Cal.App.4th 1080, 1089-1090.)

                                             13
However, visitation during the postreunification period is governed by different statutes

which focus on permanency and stability for the child. (Id. at p. 1090.) At a section

366.22 hearing, when a court terminates reunification services and sets a section 366.26

hearing, it must continue to permit the parent to visit the child unless it finds that

visitation would be detrimental to the child. (§ 366.22, subd. (a)(3).)

       “The juvenile court’s detriment finding is reviewed under the substantial evidence

standard. [Citations.] Substantial evidence ‘means evidence that is “reasonable, credible

and of solid value; it must actually be substantial proof of the essentials that the law

requires in a particular case. [Citation.] In the absence of substantial evidence showing

such detriment, the court is required to return the minor to parental custody. [Citation.]”

[Citation.]’ ” (In re A.J. (2015) 239 Cal.App.4th 154, 160.)5

       B. There Was Sufficient Evidence of Detriment to the Child

       Father specifically contends that he was appropriate during visits, and there was

no chance of the child being harmed since the visits were supervised. He further points

out that the child had an anxiety disorder, troubling behaviors, a speech delay, and

vaginal abnormalities at the beginning of the dependency, and it was unreasonable to now

conclude those same behaviors were the result of visits with him. He also asserts the

court apparently terminated visits because the child “sometimes stated she did not want to




       5  Father asserts there is a split of authority with respect to the correct standard of
review to apply when reviewing a court’s order terminating visitation. However, we note
he proceeds to argue the evidence was insufficient to support the court’s finding that
visitation was detrimental to the child.
                                              14
visit.” Father continues to deny that he sexually abused the child and maintains that she

was “coached and conditioned.”

       Father’s claims simply discount or ignore the evidence supporting the findings that

he sexually abused the child and that continuing visitation with him was detrimental to

her well-being. He is correct that his visits were consistent, and his interactions during

supervised visits were appropriate. We note that, by the time of the 12-month review, the

quality of the visits had improved, and on May 15, 2020, the court ordered visitation to

be unsupervised, once a week. However, at the hearing on October 7, 2020, county

counsel advised the court of the sexual abuse allegation, and the court ordered the visits

to be supervised again. Thus, father had approximately five months of unsupervised

visits. It was during that time period the child alleged that he inappropriately touched

her.

       The evidence shows that the child disclosed the allegations to the social worker on

October 14, 2020, and said father “touched [her] private part.” The child said it happened

in the bathroom “a lot of times,” and he touched her with his fingers. The child was able

to identify her private parts by pointing to them. At that time, the foster mother said the

child cried and had to be convinced to go to visits. She also reported that prior to the

child’s disclosure, she found the child putting stuffed animals and also a toy flute in her

vagina and rubbing her private parts on them.

       When the child had a forensic interview at the CAC on December 9, 2020, she

again disclosed that father touched her with his finger, and she pointed to her private part.



                                             15
She stated it happened in the bathroom and on the couch. The child also said it happened

“a lot” and that “it felt so bad.” She stated she did not like visits with father.

       Furthermore, the evidence shows the babysitter reported that the day after father

had a visit with the child, she would not allow the babysitter to help clean her up after

using the restroom. The child told the babysitter that father hurt her and proceeded to

show how by putting her finger by her vagina and moving it side to side. Based on the

social worker’s experience and training, she opined that it was unlikely a child that age

could maintain such detail, without having experienced abuse. She also noted that the

child expressed to her that she did not want to attend visits with father.

       After terminating reunification services, the court continued to order supervised

visitation, and the evidence showed that the child did not feel comfortable with father

when she saw him and had no interest in interacting with him. At the March 25, 2021

visit, the child told the social worker she did not want to visit with father, and when asked

why, she again said because he touched her. When the child saw father, she took a step

back and said, “Don’t touch me,” which her therapist had taught her to say if she felt

uncomfortable. At the next visit, the child looked outside the window throughout the

entire visit. She was uncooperative with father, did not listen, was not interested in

participating in activities with him, and purposely threw items on the floor. The child

also asked to go home 15 minutes before the visit was to end.

       Significantly, the child’s therapist recommended that the visits with father be

discontinued due to the negative effects on the child. She reported that the child

experienced “significant deterioration to overall functioning” following the abuse and

                                              16
that the child appeared “to be triggered due to continued exposure to trauma when

visiting with . . . father.” The therapist reported that the child questioned and cried about

her continued visits with father, and withdrew from others when she experienced anger

and sadness over the visits. The therapist further noted that the child constantly felt she

was being ignored when she asked for the visits to stop. As a result, she had “a loss of

pleasure in things she once enjoyed.” The therapist also reported that the child was

tearful, and was having “incidents of enuresis, recent night terrors, sleep walking, trouble

concentrating, and wringing fingers and hands.”6 The therapist opined that the child

could reach her therapeutic goals “by discontinuing visitation.”

       On this record, we conclude there was more than enough evidence to support the

court’s finding that the child’s visits with father were harmful to her emotional and

physical well-being. Accordingly, the court properly found visitation with father

detrimental and terminated the visits.




       6  We note that these are not the same behaviors the child displayed at the
beginning of the dependency, with the exception of the night terrors. Those behaviors
included an anxiety disorder, temper tantrums, and a speech delay. Thus, contrary to
father’s apparent claim, neither the therapist nor the court attributed those early behaviors
to visits with him.
                                             17
                              DISPOSITION

     The order is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               FIELDS
                                                        Acting P. J.


We concur:


RAPHAEL
                        J.


MENETREZ
                        J.




                                  18